DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/10/2021 has been entered.
 
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show how the insulated gate bipolar transistor (IGBT) a switching element receives the control signal of low voltage at a gate electrode of the IGBT switching element via insulation circuits 30s in the current application. The drawing figures show the insulation circuits comprising Dec, capacitor/transformer and Enc. The drawing figures only show a triangular box for each Dec and Enc. It’s not clear how the insulated gate bipolar transistor (IGBT) a switching element receives 
Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
No new matters should be added.

Specification
The disclosure is objected to because of the following informalities: 
Claim 1 recites “the first circuit including an insulated gate bipolar transistor (IGBT) a switching element that receives the control signal of low voltage at a gate electrode of the IGBT 
.  In addition, claim 1 recites “at least one first insulation circuit that receives and outputs the control signal of low voltage from the second circuit; and a second insulation circuit that receives the control signal of low voltage from the at least one first insulation circuit and outputs the control signal of low voltage directly into the gate electrode of the IGBT”. The original specification does not describe how a gate electrode of the IGBT switching element 10 receives the output signal of 20 via the insulation circuits comprising Dec, capacitor/transformer and Enc. In addition, there is no description for Dec and Enc. Also, there is no detailed structure for Dec and Enc. The drawing figures only show a triangular box for each Dec and Enc.
Claim 5 recites “the IGBT is a semiconductor device formed of a transistor containing SiC, which contains new matter. The specification only discloses Sic MOSFET on pages 7 and 8.
Appropriate correction is required.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites “the first circuit including an insulated gate bipolar transistor (IGBT) a switching element that receives the control signal of low voltage at a gate electrode of the IGBT switching element”, which contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. However, it’s not understood how a gate electrode of the IGBT switching element 10 receives the control signal of low voltage via insulation circuits 30s in the current application. The drawing figures show the insulation circuits comprising Dec, capacitor/transformer and Enc. The original specification does not describe how a gate electrode of the IGBT switching element 10 receives the output signal of 20 via the insulation circuits comprising Dec, capacitor/transformer and Enc. In addition, there is no 
In addition, claim 1 recites “at least one first insulation circuit that receives and outputs the control signal of low voltage from the second circuit; and a second insulation circuit that receives the control signal of low voltage from the at least one first insulation circuit and outputs the control signal of low voltage directly into the gate electrode of the IGBT”, which contains new matters and/or subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The original specification does not describe how a gate electrode of the IGBT switching element 10 receives the output signal of 20 via the insulation circuits comprising Dec, capacitor/transformer and Enc. In addition, there is no description for Dec and Enc. Also, there is no detailed structure for Dec and Enc. The drawing figures only show a triangular box for each Dec and Enc.
Claim 2-11 are rejected based on the dependency from claim 1.
Claim 5 recites “the IGBT is a semiconductor device formed of a transistor containing SiC, which contains new matter. The specification only discloses Sic MOSFET on pages 7 and 8.
Further clarification is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 


Claims 1-4, 6 and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nuebling et al. (US 2010/0072971) in view of Kaeriyama (US 2013/0055052).

Regarding claim 1, Nuebling discloses a semiconductor integrated circuit [e.g. figs. 1-3] comprising: a first circuit [e.g. 1/5 ] controlled by a control signal of low voltage [e.g. V2/ V3/Sin], the first circuit including an insulated gate bipolar transistor (IGBT) [e.g. 1, paras. 0001, 0025] that receives the control signal of low voltage at a gate electrode of the IGBT, so that the control signal directly controls whether IGBT outputs the voltage; a second circuit [e.g. 2/3/the circuit outputing Sin] configured to output the control signal of low voltage to the first circuit to control driving of the first circuit; at least one first insulation circuit [e.g. 3/4 (451…45n)/5] that receives and outputs the control signal of low voltage from the second circuit; and a second insulation circuit that receives the control signal of low voltage from the at least one first insulation circuit [e.g. 451/452/…/45n/5] and outputs the control signal of low voltage directly into the gate electrode of the IGBT of the first circuit, wherein each of the at least one first insulation circuit and the second insulation circuit includes an insulating element and is configured to magnetically couple or capacitively couple the control signal in the respective insulating element to transmit the control signal from the second circuit to the first circuit, and is configured to insulate the first circuit from the second circuit in the respective insulating element to prevent the higher voltage from being applied from the first circuit to the second circuit. Nuebling does not explicitly disclose the switching element (IGBT) outputs a higher voltage. However, it’s well-known to utilize one or more insulation circuits to drive a switching element 
Regarding claim 2, the combination discussed above discloses the semiconductor integrated circuit according to claim 1, wherein at least one of the insulation circuits includes, as the insulating element, a magnetic coupling element [e.g. 3 fig. 1 of Nuebling] configured to magnetically couple the control signal.
Regarding claim 3, the combination discussed above discloses the semiconductor integrated circuit according to claim 1, wherein at least one of the insulation circuits includes, as the insulating element, a capacitive coupling element [see at least fig. 2 of Nuebling] configured to capacitively couple the control signal.
Regarding claim 4, the combination discussed above discloses the semiconductor integrated circuit according to claim 1, wherein at least one of the insulation circuits includes, as the insulating element, a magnetic coupling element [e.g. 3 fig. 1 of Nuebling] configured to magnetically couple the control signal, and at least another of the insulation circuits includes, as the insulating element, a capacitive coupling element [see at least fig. 2 of Nuebling] configured to capacitively couple the control signal.
Regarding claim 6, the combination discussed above discloses the semiconductor integrated circuit according to claim 1, wherein an output terminal of the second insulation 

Regarding claim 8, the combination discussed above discloses the semiconductor integrated circuit according to claim 1, wherein each of the at least one first insulation circuit [e.g. 451, 452/453,] and the second insulation circuit [45n, 45n-1/45n-2] includes a transmission circuit [e.g. 451, 45n-1; or 451, 45n-2] provided on a second circuit side with respect to the insulating element and configured to receive the control signal from the second circuit side to output the control signal to the insulating element side; and a reception circuit [e.g. e.g. 452, 45n; or 453, 45n] provided on a first circuit side with respect to the insulating element and configured to receive the control signal output from the transmission circuit to output the control signal to the first circuit side, and each of the at least one first insulation circuit and the second insulation circuit is configured to magnetically couple or capacitively couple the transmission circuit to the reception circuit at the respective insulating element to transmit the control signal from the second circuit to the first circuit.

Regarding claim 9, the combination discussed above discloses the semiconductor integrated circuit according to claim 1, wherein each of the at least one first insulation circuit and the second insulation circuit is a digital isolator [e.g. H/L].

Regarding claim 10, the combination discussed above discloses the semiconductor integrated circuit according to claim 1, wherein the at least one first insulation circuit and the second insulation circuit have the same structure [see fig. 2 of Nuebling].
5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nuebling et al. (US 2010/0072971) in view of Kaeriyama (US 2013/0055052) and Loefflad (US 2018/0294652).
Regarding claim 5, the combination discussed above discloses the semiconductor integrated circuit according to claim 1, wherein the second circuit is configured to output the control signal to the IGBT to control driving of the IGBT to control the driving of the first circuit, except and the IGBT is a semiconductor device formed of a transistor containing SiC.
However, Loefflad discloses to utilize Sic IGBT for a switching element [para. 0016]. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Nuebling and Kaeriyama in accordance with the teaching of Loefflad regarding an insulation member in order to improve power distribution system [para. 0016].

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nuebling et al. (US 2010/0072971) in view of Kaeriyama (US 2013/0055052) and Edo et al. (US 7,994,890).
Regarding claim 7, the combination discussed above discloses the semiconductor integrated circuit according to claim 1, except wherein the second circuit includes a CPU configured to output the control signal of low voltage.
However, it is well-known to utilize a CPU to output a control signal. For example, Edo discloses to utilize a CPU [e.g. 4] to output a control signal [e.g. SU1/SD1fig. 1]. ]. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Nuebling and Kaeriyama in accordance with the teaching of Edo regarding a CPU in order to utilize a well-known CPU as a control circuit [e.g. Col. 10, lines 14-22].

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nuebling et al. (US 2010/0072971) in view of Kaeriyama (US 2013/0055052) and Murata (US 2014/0091854).

Regarding claim 11, the combination discussed above discloses the semiconductor integrated circuit according to claim 1, wherein the at least one first insulation circuit includes, as the insulating element, a capacitive coupling element [e.g. 451/452/…/45n-1 fig. 2 of Nuebling], except and the second insulation circuit includes, as the insulating element, a magnetic coupling element. However, it’s well-known to utilize a capacitive coupling element or a magnetic coupling element as an insulation circuit. For example, Murata discloses an insulation circuit can be a capacitive coupling element or a magnetic coupling element [para. 0015, claim 2].  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Nuebling and Kaeriyama in accordance with the teaching of Murata regarding an insulation member in order to provide a simple substitution of one known element for another to obtain predictable results.

Claims 1, 3, 6 and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shiraki et al. (US 2008/0231340) in view of Overland et al. (US 2009/0108815).

Regarding claim 1, Shiraki discloses a semiconductor integrated circuit [e.g. fig. 1] comprising: a first circuit [e.g. 5/4 ] controlled by a control signal of low voltage [e.g. the input/output voltage of 3/1] and driven at a higher voltage [e.g. Vcc] than the control signal of low voltage, the first circuit including a switching element [e.g. the top/lower transistor of the inverter in 5/4] that receives the control signal of low voltage at a gate electrode of the switching 

Regarding claim 3, the combination discussed above discloses the semiconductor integrated circuit according to claim 1, wherein at least one of the insulation circuits includes, as 
Regarding claim 6, the combination discussed above discloses discloses the semiconductor integrated circuit according to claim 1, wherein an output terminal of the second insulation circuit is connected to the gate electrode of the IGBT of the first circuit only through wiring.
Regarding claim 8, the combination discussed above discloses the semiconductor integrated circuit according to claim 1, wherein each of the at least one first insulation circuit [e.g. C11-C13/C1-3] and the second insulation circuit [C1n-C1n-2/Cn-Cn-2] includes a transmission circuit [e.g. C11/C1;C1n-2/Cn-2] provided on a second circuit side with respect to the insulating element [e.g. C12/C2; C1n-1/Cn-1] and configured to receive the control signal from the second circuit side to output the control signal to the insulating element side; and a reception circuit [e.g. C13/C3; C1n/Cn] provided on a first circuit side with respect to the insulating element and configured to receive the control signal output from the transmission circuit to output the control signal to the first circuit side, and each of the at least one first insulation circuit and the second insulation circuit is configured to magnetically couple or capacitively couple the transmission circuit to the reception circuit at the respective insulating element to transmit the control signal from the second circuit to the first circuit.

Regarding claim 9, the combination discussed above discloses the semiconductor integrated circuit according to claim 1, wherein each of the at least one first insulation circuit and the second insulation circuit is a digital isolator.

.

Claims 2, 4 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shiraki et al. (US 2008/0231340) in view of Overland et al. (US 2009/0108815) and Murata (US 2014/0091854).

Regarding claim 2, the combination discussed above discloses the semiconductor integrated circuit according to claim 1. The combination does not disclose the insulation element may be a transformer or a capacitor. However, it is well-known that an insulation element may be a transformer or a capacitor. For example, Murata discloses an insulation element may be a transformer or a capacitor [see paragraph 0015, claim 2], such that the combination discloses wherein at least one of the insulation circuits includes, as the insulating element, a magnetic coupling element configured to magnetically couple the control signal. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Shiraki and Overland in accordance with the teaching of Murata regarding an insulation member in order to provide a simple substitution of one known element for another to obtain predictable results.
Regarding claim 4, the combination discussed above discloses the semiconductor integrated circuit according to claim 1. The combination does not disclose the insulation element may be a transformer or a capacitor. However, it is well-known that an insulation element may be a transformer or a capacitor. For example, Murata discloses an insulation element may be a 

Regarding claim 11, the combination discussed above discloses the semiconductor integrated circuit according to claim 1, wherein the at least one first insulation circuit includes, as the insulating element, a capacitive coupling element, except and the second insulation circuit includes, as the insulating element, a magnetic coupling element. However, it’s well-known to utilize a capacitive coupling element or a magnetic coupling element as an insulation circuit. For example, Murata discloses an insulation circuit can be a capacitive coupling element or a magnetic coupling element [para. 0015, claim 2].  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Shiraki and Overland in accordance with the teaching of Murata regarding an insulation member in order to provide a simple substitution of one known element for another to obtain predictable results.

7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shiraki et al. (US 2008/0231340) in view of Overland et al. (US 2009/0108815) and Edo et al. (US 7,994,890).
Regarding claim 7, the combination discussed above discloses the semiconductor integrated circuit according to claim 1, except wherein the second circuit includes a CPU configured to output the control signal of low voltage. However, it is well-known to utilize a CPU to output a control signal. For example, Edo discloses to utilize a CPU [e.g. 4] to output a control signal [e.g. SU1/SD1fig. 1]. ]. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Shiraki and Overland in accordance with the teaching of Edo regarding a CPU in order to utilize a well-known CPU as a control circuit [e.g. Col. 10, lines 14-22].

	
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-11 have been considered but are moot because the new ground of rejection rely on a new reference, Nuebling et al. (US 2010/0072971), not applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In addition, Applicant’s arguments regarding claim(s) 1-11 with respect to Shiraki have been considered but are moot because the new ground of rejection rely on a new reference, Overland et al. (US 2009/0108815), not applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK C CHEN/Primary Examiner, Art Unit 2842